Citation Nr: 1754974	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-05 082	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic peroneal tendinitis of the left foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from October 1980 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that proceeding has been associated with the record.  In March 2015, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, in March 2015, the Board remanded the claim for additional development, to include providing a new VA examination; this requested examination was provided in May 2017.  The examiner noted that the Veteran had recently undergone left foot surgery.  See VA Examination, 2 (May 15, 2017).  Following the May 2017 examination, the Veteran appeared to experience complications related to this surgery, which required follow-up procedures.  See VA Treatment Records, 25-34 (June 21, 2017).

Following these procedures, the Veteran was provided with an additional examination of his left foot in August 2017, specific to the service-connected chronic peroneal tendinitis.  See VA Examination, 1 (Aug. 17, 2017).  The examiner described that the Veteran's left foot and ankle dressings were not removed for examination.  See id. at 7.  

This inability to fully examine the Veteran's disability renders it inadequate to fairly adjudicate his claim.  Once VA provides an examination, it must provide an adequate one; thus, the claim must be remanded for additional examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim on appeal.

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of his service-connected left foot chronic peroneal tendinitis.  The AOJ is advised to schedule the examination for a time when visual inspection and diagnostic testing are not limited due to 
foot surgery.

3.  Then, re-adjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



